IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 46282

STATE OF IDAHO,                                  )
                                                 )   Filed: May 21, 2019
        Plaintiff-Respondent,                    )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
SHELLY WILSON,                                   )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
        Defendant-Appellant.                     )
                                                 )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Melissa Moody, District Judge.

        Judgment of conviction and unified sentence of fifteen years, with a minimum
        period of confinement of five years, for felony vehicular manslaughter, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                         Before GRATTON, Chief Judge; HUSKEY, Judge;
                                   and BRAILSFORD, Judge
                      ________________________________________________

PER CURIAM
        Shelly Wilson pled guilty to felony vehicular manslaughter. Idaho Code § 18-4006(3)(b).
The district court sentenced Wilson to a unified term of fifteen years with five years determinate
and suspended her driver’s license for life. Wilson appeals asserting that the district court
abused its discretion by imposing an excessive sentence, including suspending her driver’s
license for life.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wilson’s judgment of conviction and sentence are affirmed.




                                                   2